     Case 1:20-cv-00287-RJJ-RSK ECF No. 16 filed 08/04/20 PageID.77 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DEON LOVE,

                       Plaintiff,                     Case No. 1:20-cv-287

v.                                                    Honorable Robert J. Jonker

JOHN DAVIDS et al.,

                       Defendants.
____________________________/

                       ORDER LIFTING STAY AND FOR SERVICE

               This is a prisoner civil rights action. The Court previously reviewed the complaint

under 28 U.S.C. §§ 1915(e) and 1915A and 42 U.S.C. § 1997e(c), to determine whether it was

frivolous, malicious, failed to state a claim upon which relief could be granted or sought monetary

relief against a defendant that was immune from such relief. The Court then referred the case to

the Pro Se Prisoner Civil Rights Litigation Early Mediation Program and entered an order staying

the case for any purpose other than mediation. The case was not resolved through the early

mediation program. Accordingly,

               IT IS ORDERED that the stay of this proceeding that was entered to facilitate the

mediation is LIFTED.

               IT IS FURTHER ORDERED that the agency having custody of Plaintiff shall

again commence collection of the filing fee as outlined in the Court’s prior order granting Plaintiff

leave to proceed in forma pauperis.

               IT IS FURTHER ORDERED that the 90-day period for service set forth in

Federal Rule of Civil Procedure 4(m) shall run, starting with the date of this order.
     Case 1:20-cv-00287-RJJ-RSK ECF No. 16 filed 08/04/20 PageID.78 Page 2 of 3



                    IT IS FURTHER ORDERED that, in accordance with Administrative Order

No. 03-029, the Clerk shall return to Plaintiff with a copy of this order one copy of the complaint

and any exhibits.

                    IT IS FURTHER ORDERED that, in accordance with W.D. Mich. LCivR 10.4

and Administrative Order 03-029,1 Plaintiff shall, immediately upon receipt of this order, request

that the prison make five (5) copies of the complaint and exhibits for service upon Defendants

John Davids, Unknown Chung, Tom Osier, E. Visser, and B. Stevenson.2 Plaintiff is responsible

for the cost of the copies. If Plaintiff does not have sufficient funds to pay for the copies, the

Michigan Department of Corrections provides loans for legal copies. See Mich. Dep’t of Corr.

Policy Directive 05.03.116.

                    IT IS FURTHER ORDERED that within fourteen (14) days of this order, Plaintiff

shall file with the Court the requisite number of copies of the complaint and exhibits along with a

copy of this order OR an affidavit explaining why Plaintiff is unable to provide the requested

copies within the fourteen-day period. Should the Court find that the prison failed to make copies

upon Plaintiff’s request, the Court will direct the Clerk to make such copies as may be necessary

and to charge the Michigan Department of Corrections for the cost of copying at the Court’s usual

rate of $.50 per page.

                    IT IS FURTHER ORDERED that Plaintiff’s failure to submit the requested

copies within the time provided by the Court or an affidavit explaining why Plaintiff is unable to




1
 When service is to be made by the United States Marshal, as in this case, the Court’s local rules require litigants to
provide sufficient copies of their documents for service when the documents are filed. W.D. Mich. LCivR 10.4.
Under Administrative Order 03-029, Plaintiff was excused from providing additional copies of his complaint until the
Court determined that service was warranted.
2
    At this time, the Court lacks sufficient information to order service on Defendant Unknown Party.

                                                           2
  Case 1:20-cv-00287-RJJ-RSK ECF No. 16 filed 08/04/20 PageID.79 Page 3 of 3



provide the requested copies may result in the dismissal of his action without prejudice by the

Court.

               IT IS FURTHER ORDERED that upon receipt of the copies required by this

order, the Clerk shall forward the complaint to the U.S. Marshals Service, which is authorized to

mail a request for waiver of service to each Defendant in the manner prescribed by Fed. R. Civ. P.

4(d)(2). If waiver of service is unsuccessful, summons shall issue and be forwarded to the U.S.

Marshals Service for service under 28 U.S.C. § 1915(d).

               IT IS FURTHER ORDERED that each Defendant shall file an appearance of

counsel (individual Defendants may appear pro se if they do not have counsel) within 21 days of

service or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until

so ordered by the Court, no Defendant is required to file an answer or motion in response to the

complaint, and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After

a Defendant has filed an appearance, proceedings in this case will be governed by the Court’s

Standard Case Management Order in a Prisoner Civil Rights Case.



Dated: August 4, 2020                                       /s/ Ray Kent
                                                            United States Magistrate Judge




                                                3
